Title: From Thomas Jefferson to Col. William Fleming, 7 August 1779
From: Jefferson, Thomas
To: Fleming, William



Sir
Albemarle Aug. 7. 1779.

The inclosed order will explain to you the general plan adopted for regimenting, officering, and stationing the two Western battalions. We are in hopes you will so far proceed in concert with the other commissioners as that the chain of posts to be recommended may form a complete Western defence, leaving no chasm in the middle. We wish you, when you report the stations proposed, to advise us also to what particular station it will be best for the men of each county respectively to go. As it will not be long before the men ought to be raised according to the directions of the law, it will be proper for the Executive to pay immediate attention to the procuring arms and camp utensils for them. I should therefore be glad if you will be so good as to lay before them a state of the arms in your possession or at any other convenient station: also for your opinion what proportion of the men should be furnished with rifles, where rifles are to be had and on what terms.
I am Sir Your very humble servt.,

Th: Jefferson

